Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-30 in the present application, filed on or after March 16, 2013, are being examined under the first inventor to file provisions of the AIA . 
b.	This is a first action on the merits based on Applicant’s claims submitted on 03/16/2021.


Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 08/24/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 8, 10, 13, 20, 22, 25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. US Pub 2020/0383141 (hereinafter “Lei”), and in view of Ly et al. US Pub 2021/0100038, claiming provisional application 62/908,193 priority 2019-09-30 (hereinafter “Ly”).
Regarding claim 1
Lei discloses a user equipment (UE) (i.e. “UE 1205” in Fig. 12; [0234]) for wireless communication, comprising: 
a memory (“memory 1230” in Fig. 12; [0234]); and 
one or more processors (“processor 1240” in Fig. 12; [0234]), coupled to the memory, configured to: 
receive (“The UE 115-a may receive, from the base station 105-a, a number (N) of SSBs associated within a single RO and a number (R) of contention-based preambles per SSB per valid RO, where N and R are positive values.” [0156]), from a base station (e.g. “base station 105-a”), configuration information indicating a downlink initial access signal (IAS) (“An SSB may include some synchronization information or signaling that the UE 115-a may use to synchronize downlink communications from the base station 105-a.” [0154]) to random access channel (RACH) occasion association pattern (“mapping time and frequency resources of the SSBs to one or more physical random access channel (PRACH) occasions (ROs) of the random access preamble and one or more physical uplink shared channel (PUSCH) resource units (PRUs) of the random access payload over PRACH configuration periods of an association pattern period of the two-step random access procedure.” [0109]), wherein the downlink IAS (i.e. SSB) to RACH occasion (i.e. random access occasion (RO)) association pattern indicates at least one of switching gaps (i.e. “association pattern period” [0157]) between downlink IAS occasions and between RACH occasions (“An association pattern period, starting from an initial frame (e.g., a frame 0), for mapping SS/PBCH blocks to ROs may be a value in a set determined by a PRACH configuration period according to Table 1, such that SS/PBCH blocks are mapped at least once to the ROs within an association pattern period. Table 1 may therefore illustrate a mapping between a PRACH configuration period and SS/PBCH blocks to RO association pattern periods (e.g., a number of PRACH configuration periods).” [0157]); and 

    PNG
    media_image1.png
    228
    414
    media_image1.png
    Greyscale

transmit, to the base station (e.g. “base station 105-b” in Fig. 4), a RACH message (“the UE 115-b may transmit the random access message 405 to the base station 105-b. The random access message 405 may include a random access preamble and a random access payload (e.g., a physical uplink shared channel (PUSCH) carrying a payload)” [0174]) using a RACH occasion according to the downlink IAS to RACH occasion association pattern (“At 1815, the UE may map resources of the SSBs to one or more ROs of the random access preamble and one or more PRUs of the random access payload over PRACH configuration periods of an association pattern period of the two-step random access procedure.” [0279]).
	Lei does not specifically teach guard bands between RACH occasions.
	In an analogous art, Ly discloses guard bands (i.e. “guard band 708”, “guard band 712” in Fig. 7) between RACH occasions (for example between RO 714 and RO 716 in Fig. 7; “In FIG. 7, a time division 700 is shown for sub-band FD communications, including an uplink frequency portion 704 and a downlink frequency portion 706 separated by a guard band 708, and also another uplink frequency portion 710 separated from the downlink frequency portion 706 by another guard band 712. Another time division 702 is shown for IBFD communications, including an uplink frequency portion 720 and an overlapping downlink frequency portion 712 (which is shown as fully overlapping the uplink frequency portion 710 but could be partially overlapping in frequency and/or time for IBFD communications). In time division 700, an RO 714 can be configured in the uplink frequency portion 704 possible transmission of a random access preamble during the RO 714, and another RO 716 (or additional resources for the same RO) can be configured in uplink frequency portion 710. In addition, transmission of an SSB 718 can be configured in downlink frequency portion 706 (e.g., for concurrent transmission with random access preamble(s) in RO(s) 714 and/or 716 or otherwise).” [0083]; Fig. 7).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lei’s method for configuring and selecting preamble and payload occasions for performing two-step random access procedures, to include Ly’s method for determining that a time division is for receiving a synchronization signal block (SSB) and for a random access occasion (RO) for transmitting a random access preamble in full duplex (FD) communications, in order to efficiently transmit/receive random access occasions (Ly [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Ly’s method for determining that a time division is for receiving a synchronization signal block (SSB) and for a random access occasion (RO) for transmitting a random access preamble in full duplex (FD) communications into Lei’s method for configuring and selecting preamble and payload occasions for performing two-step random access procedures since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 8
Lei, as modified by Ly, previously discloses the UE of claim 1, wherein the one or more processors, to receive the configuration information, are configured to:
Lei further discloses first and second association periods (“the association component 1115 may determine a second association between the one or more beams carrying the SSBs and the one or more additional beams carrying the random access preamble and the random access payload of the random access message over additional PRACH configuration periods of a second association pattern period of the two-step random access procedure. In some examples, the second association over the second association pattern period of the two-step random access procedure may be different from the association over the association pattern period of the two-step random access procedure.” [0221]).
Ly further discloses receive an indication that the downlink IAS to RACH occasion association pattern (i.e. “one or more association patterns”) includes a first order of RACH occasions (“For example, the RO 724 is configured in a first part of the uplink frequency portion 720 that is before the downlink frequency portion 722” [0086]) and a second order of RACH occasions (“the RO 726 is configured in a second part of the uplink frequency portion 720 that is after the downlink frequency portion 722.” [0083]).

Regarding claim 10
Lei, as modified by Ly, previously discloses the UE of claim 1, wherein the one or more processors, to receive the configuration information, are configured to:
Ly further discloses receive an indication that the downlink IAS to RACH occasion association pattern includes a first RACH occasion (i.e. “RO 714” In Fig. 7) frequency division multiplexed with a second RACH occasion (i.e. “RO 716” In Fig. 7) and a guard band (i.e. “guard band 708” in Fig. 7) included between the first RACH occasion and the second RACH occasion in a frequency domain (“FIG. 7 illustrates additional examples of a time division for SSB and RO communications. In FIG. 7, a time division 700 is shown for sub-band FD communications, including an uplink frequency portion 704 and a downlink frequency portion 706 separated by a guard band 708, and also another uplink frequency portion 710 separated from the downlink frequency portion 706 by another guard band 712… Additionally, a SSB 728 can be transmitted in the downlink frequency portion 722. For example, the RO 724 is configured in a first part of the uplink frequency portion 720 that is before the downlink frequency portion 722 and the RO 726 is configured in a second part of the uplink frequency portion 720 that is after the downlink frequency portion 722.” [0083]; Fig. 7).

Regarding claim 13
A method of wireless communication performed by a user equipment (UE), comprising: 
receiving, from a base station, configuration information indicating a downlink initial access signal (IAS) to random access channel (RACH) occasion association pattern, wherein the downlink IAS to RACH occasion association pattern indicates at least one of switching gaps between downlink IAS occasions and between RACH occasions or guard bands between RACH occasions; and 
transmitting, to the base station, a RACH message using a RACH occasion according to the downlink IAS to RACH occasion association pattern.
The scope and subject matter of method claim 13 is drawn to the method of using the corresponding apparatus claimed in claim 1. Therefore method claim 13 corresponds to apparatus claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Regarding claim 20
The method of claim 13, wherein receiving the configuration information comprises:
receiving an indication that the downlink IAS to RACH occasion association pattern includes a first order of RACH occasions in a time domain for a first association period and a second order of RACH occasions in the time domain for a second association period.
The scope and subject matter of method claim 20 is drawn to the method of using the corresponding apparatus claimed in claim 8. Therefore method claim 20 corresponds to apparatus claim 8 and is rejected for the same reasons of obviousness as used in claim 8 rejection above.

Regarding claim 22
The method of claim 13, wherein receiving the configuration information comprises: receiving an indication that the downlink IAS to RACH occasion association pattern includes a first RACH occasion frequency division multiplexed with a second RACH occasion and a guard band included between the first RACH occasion and the second RACH occasion in a frequency domain.
The scope and subject matter of method claim 22 is drawn to the method of using the corresponding apparatus claimed in claim 10. Therefore method claim 22 corresponds to apparatus claim 10 and is rejected for the same reasons of obviousness as used in claim 10 rejection above.

Regarding claim 25
Lei discloses a base station (i.e. “base station 1605” in Fig. 16; [0264]) for wireless communication, comprising: 
a memory (“memory 1630” in Fig. 16; [0264]); and 
one or more processors (“processor 1640” in Fig. 16; [0264]), coupled to the memory, configured to: transmit, to one or more user equipments (UEs), configuration information indicating a downlink initial access signal (IAS) to random access channel (RACH) occasion association pattern, wherein the downlink IAS to RACH occasion association pattern indicates at least one of switching gaps between downlink IAS occasions and between RACH occasions or guard bands between RACH occasions; and receive, from a UE of the one or more UEs, a RACH message using a RACH occasion according to the downlink IAS to RACH occasion association pattern.
The scope and subject matter of apparatus claim 25 are similar to the scope and subject matter as claimed in claim 1. Therefore apparatus claim 25 corresponds to apparatus claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Regarding claim 28
A method of wireless communication performed by a base station, comprising:
transmitting, to one or more user equipments (UEs), configuration information indicating a downlink initial access signal (IAS) to random access channel (RACH) occasion association pattern, wherein the downlink IAS to RACH occasion association pattern indicates at least one of switching gaps between downlink IAS occasions and between RACH occasions or guard bands between RACH occasions; and
receiving, from a UE of the one or more UEs, a RACH message using a RACH occasion according to the downlink IAS to RACH occasion association pattern.
The scope and subject matter of method claim 28 is drawn to the method of using the corresponding apparatus claimed in claim 25. Therefore method claim 28 corresponds to apparatus claim 25 and is rejected for the same reasons of obviousness as used in claim 25 rejection above.

Claims 2-7, 9, 14-19, 21, 26-27, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Lei, in view of Ly, and further in view of Rastegardoost et al. US Pub 2020/0229157 (hereinafter “Rastegardoost”). 
Regarding claim 2
Lei, as modified by Ly, previously discloses the UE of claim 1, wherein the one or more processors, to receive the configuration information, are configured to: 
Lei and Ly do not specifically teach receive an indication that the downlink IAS to RACH occasion association pattern includes a group of downlink IAS occasions for different beams associated with the base station and a group of RACH occasions associated with the group of downlink IAS occasions, wherein the group of downlink IAS occasions are grouped together in a time domain and the group of RACH occasions are grouped together in the time domain.
In an analogous art, Rastegardoost discloses receive an indication that the downlink IAS to RACH occasion association pattern (i.e.” PRACH indication” in Fig. 26) includes a group of downlink IAS occasions (e.g. “SSB#1 … SSB#4” in Fig. 26) for different beams (e.g. “a number of beams 1, 2, 3, 4” in Fig. 26) associated with the base station and a group of RACH occasions (e.g. “RO#1 … RO#8” in Fig. 26) associated with the group of downlink IAS occasions (e.g. “SSB#1 … SSB#4” in Fig. 26), wherein the group of downlink IAS occasions are grouped together in a time domain and the group of RACH occasions are grouped together in the time domain (“number of time domain PRACH occasions (ROs) within a PRACH slot (e.g., 3), a PRACH duration (e.g., 4), a number of ROs FDMed in a PRACH slot (e.g., Msg1-FDM=2), a PRACH subcarrier spacing (e.g., 30 kHz), a number of SSBs per RO (e.g., ssb-perRACH-Occasion=½), a number of beams and/or a number of SSBs (e.g., 4).” [0385]; see Fig. 26; also “group wise SSB-to-RO mapping may be supported, e.g., by frequency first-time second manner, where grouping is in time domain.” [0356]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lei’s method for configuring and selecting preamble and payload occasions for performing two-step random access procedures, as modified by Ly, to include Rastegardoost’s method of two stage preamble transmission, in order to efficiently transmit/receive random access occasions (Rastegardoost [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Rastegardoost’s method of two stage preamble transmission into Lei’s method for configuring and selecting preamble and payload occasions for performing two-step random access procedures since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 3
Lei, as modified by Ly and Rastegardoost, previously discloses the UE of claim 2, 
Lei further discloses wherein the group of downlink IAS occasions includes switching gaps (i.e. “association periods”) between downlink IAS occasions included in the group of downlink IAS occasions (“Table 2 may therefore illustrate a mapping capability between a PRACH configuration period and SS/PBCH blocks to RO association pattern period for both two-step and four-step random access procedures. In some examples, an association pattern period of a two-step random access procedure may be a multiple of an association pattern period of a four-step random access procedure (e.g., two-step random access procedure association pattern period ≙K*four-step random access procedure association pattern period, where K≥1 and K is an integer).” [0183]), and 
Rastegardoost further discloses wherein the group of RACH occasions includes switching gaps between RACH occasions included in the group of RACH occasions (“A base station may reserve a time duration for the wireless device before transmitting PRACH to perform LBT, e.g., an LBT gap for RACH occasion (RO).” [0357]).

Regarding claim 4
Lei, as modified by Ly, previously discloses the UE of claim 1, wherein the one or more processors, to receive the configuration information, are configured to:
Lei and Ly do not specifically teach receive an indication that the downlink IAS to RACH occasion association pattern includes a downlink IAS associated with a beam grouped with a RACH occasion associated with the beam in a time domain.
In an analogous art, Rastegardoost discloses receive an indication (i.e.” PRACH indication” in Fig. 26) that the downlink IAS (e.g. “SSB#1 … SSB#4” in Fig. 26) to RACH occasion association (e.g. “RO#1 … RO#8” in Fig. 26) pattern includes a downlink IAS associated with a beam (e.g. “a number of beams 1, 2, 3, 4” in Fig. 26) grouped with a RACH occasion associated with the beam in a time domain (“number of time domain PRACH occasions (ROs) within a PRACH slot (e.g., 3), a PRACH duration (e.g., 4), a number of ROs FDMed in a PRACH slot (e.g., Msg1-FDM=2), a PRACH subcarrier spacing (e.g., 30 kHz), a number of SSBs per RO (e.g., ssb-perRACH-Occasion=½), a number of beams and/or a number of SSBs (e.g., 4).” [0385]; see Fig. 26; also “group wise SSB-to-RO mapping may be supported, e.g., by frequency first-time second manner, where grouping is in time domain.” [0356]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lei’s method for configuring and selecting preamble and payload occasions for performing two-step random access procedures, to include Rastegardoost’s method of two stage preamble transmission, as modified by Ly, in order to efficiently transmit/receive random access occasions (Rastegardoost [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Rastegardoost’s method of two stage preamble transmission into Lei’s method for configuring and selecting preamble and payload occasions for performing two-step random access procedures since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 5
Lei, as modified by Ly and Rastegardoost, previously discloses the UE of claim 4, wherein the one or more processors, to receive the configuration information, are configured to:
Rastegardoost further discloses receive an indication that the downlink IAS (i.e. “SSB”) and the RACH occasion (i.e. “random access channel (RACH) occasion”) are multiplexed in at least one of the time domain or a frequency domain (“a number of PRACH occasions that may be multiplexed in frequency domain (FDMed) in a time instance (e.g., msg1-FDM), an offset of a lowest PRACH occasion in frequency domain with respect to a first resource block (e.g., msg1-FrequencyStart),…, a number of SSBs per random access channel (RACH) occasion and a number of contention-based preambles per SSB (e.g., ssb-perRACH-OccasionAndCB-PreamblesPerSSB).” [0319]).

Regarding claim 6
Lei, as modified by Ly and Rastegardoost, previously discloses the UE of claim 4, wherein the one or more processors, to receive the configuration information, are configured to:
Rastegardoost further discloses receive an indication of a downlink/uplink switching gap between the downlink IAS and the RACH occasion (“Example LBT requirements to support single or multiple switching points, may comprise: for a gap of less than 16 us: no-LBT may be used; for a gap of above 16 us but does not exceed 25 us: one-shot LBT may be used; for single switching point, for a gap from DL transmission to UL transmission exceeds 25 us: one-shot LBT may be used; for multiple switching points, for a gap from DL transmission to UL transmission exceeds 25 us, one-shot LBT may be used.” [0339] and furthermore “The wireless device may transmit at least one preamble without LBT (or with performing a particular LBT, e.g., CAT2 LBT), for example, if the gap between DL/UL switching point (e.g., between an SSB reception and selected RACH resource) is small.” [0357]).

Regarding claim 7
Lei, as modified by Ly, previously discloses the UE of claim 1,
Lei and Ly do not specifically teach wherein the downlink IAS to RACH occasion association pattern is based at least in part on: a length of a downlink to uplink switching time of the base station, a length of a beam switching time of the base station, a number of downlink IAS occasions associated with the downlink IAS to RACH occasion association pattern, an amount of time associated with channel acquisition for the UE, or any combination thereof.
In an analogous art, Rastegardoost discloses wherein the downlink IAS to RACH occasion association pattern is based at least in part on: a number of downlink IAS occasions (i.e. “SS/PBCH block(s)”) associated with the downlink IAS to RACH occasion (i.e. “PRACH occasions/preambles”) association pattern (“A base station may semi-statically configure a wireless device with an association between one or more PRACH occasions/preambles and SS/PBCH block(s). For example, the base station may configure the wireless device with a number of SS/PBCH blocks associated with one PRACH occasion based on one or more higher layer parameters. A value of configured number of SS/PBCH blocks associated with one PRACH occasion may be greater than or less than one. For example, one SS/PBCH block may be mapped to multiple (e.g., consecutive) PRACH occasions, or vice versa.” [0353]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lei’s method for configuring and selecting preamble and payload occasions for performing two-step random access procedures, as modified by Ly, to include Rastegardoost’s method of two stage preamble transmission, in order to efficiently transmit/receive random access occasions (Rastegardoost [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Rastegardoost’s method of two stage preamble transmission into Lei’s method for configuring and selecting preamble and payload occasions for performing two-step random access procedures since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 9
Lei, as modified by Ly, previously discloses the UE of claim 1, wherein the one or more processors, to receive the configuration information, are configured to:
Lei and Ly do not specifically teach receive an indicationthat the downlink IAS to RACH occasion association pattern includes a first downlink IAS associated with a first number of RACH occasions and a second downlink IAS associated with a second number of RACH occasions.
In an analogous art, Rastegardoost discloses receive an indication (i.e. “PRACH indication” in Fig. 26) that the downlink IAS to RACH occasion association pattern includes a first downlink IAS associated with a first number of RACH occasions (e.g. “SSB#1 and RO#2” mapping in Fig. 26) and a second downlink IAS associated with a second number of RACH occasions (e.g. “SSB#2 and RO#4” mapping in Fig. 26).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lei’s method for configuring and selecting preamble and payload occasions for performing two-step random access procedures, as modified by Ly, to include Rastegardoost’s method of two stage preamble transmission, in order to efficiently transmit/receive random access occasions (Rastegardoost [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Rastegardoost’s method of two stage preamble transmission into Lei’s method for configuring and selecting preamble and payload occasions for performing two-step random access procedures since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 14
The method of claim 13, wherein receiving the configuration information comprises: 
receiving an indication that the downlink IAS to RACH occasion association pattern includes a group of downlink IAS occasions for different beams associated with the base station and a group of RACH occasions associated with the group of downlink IAS occasions, wherein the group of downlink IAS occasions are grouped together in a time domain and the group of RACH occasions are grouped together in the time domain.
The scope and subject matter of method claim 14 is drawn to the method of using the corresponding apparatus claimed in claim 2. Therefore method claim 14 corresponds to apparatus claim 2 and is rejected for the same reasons of obviousness as used in claim 2 rejection above.

Regarding claim 15
The method of claim 14, wherein the group of downlink IAS occasions includes switching gaps between downlink IAS occasions included in the group of downlink IAS occasions, and
wherein the group of RACH occasions includes switching gaps between RACH occasions included in the group of RACH occasions.
The scope and subject matter of method claim 15 is drawn to the method of using the corresponding apparatus claimed in claim 3. Therefore method claim 15 corresponds to apparatus claim 3 and is rejected for the same reasons of obviousness as used in claim 3 rejection above.

Regarding claim 16
The method of claim 13 wherein receiving the configuration information comprises:
receiving an indication that the downlink IAS to RACH occasion association pattern includes a downlink IAS associated with a beam grouped with a RACH occasion associated with the beam in a time domain.
The scope and subject matter of method claim 16 is drawn to the method of using the corresponding apparatus claimed in claim 4. Therefore method claim 16 corresponds to apparatus claim 4 and is rejected for the same reasons of obviousness as used in claim 4 rejection above.

Regarding claim 17
The method of claim 16, wherein receiving the configuration information comprises:
receiving an indication that the downlink IAS and the RACH occasion are multiplexed in at least one of the time domain or a frequency domain.
The scope and subject matter of method claim 17 is drawn to the method of using the corresponding apparatus claimed in claim 5. Therefore method claim 17 corresponds to apparatus claim 5 and is rejected for the same reasons of obviousness as used in claim 5 rejection above.

Regarding claim 18
The method of claim 16, wherein receiving the configuration information comprises:
receiving an indication of a downlink/uplink switching gap between the downlink IAS and the RACH occasion.
The scope and subject matter of method claim 18 is drawn to the method of using the corresponding apparatus claimed in claim 6. Therefore method claim 18 corresponds to apparatus claim 6 and is rejected for the same reasons of obviousness as used in claim 6 rejection above.

Regarding claim 19
The method of claim 13, wherein the downlink IAS to RACH occasion association pattern is based at least in part on:
a length of a downlink to uplink switching time of the base station,
a length of a beam switching time of the base station,
a number of downlink IAS occasions associated with the downlink IAS to RACH occasion association pattern,
an amount of time associated with channel acquisition for the UE, or
any combination thereof.
The scope and subject matter of method claim 19 is drawn to the method of using the corresponding apparatus claimed in claim 7. Therefore method claim 19 corresponds to apparatus claim 7 and is rejected for the same reasons of obviousness as used in claim 7 rejection above.

Regarding claim 21
The method of claim 13, wherein receiving the configuration information comprises: 
receiving an indication that the downlink IAS to RACH occasion association pattern includes a first downlink IAS associated with a first number of RACH occasions and a second downlink IAS associated with a second number of RACH occasions.
The scope and subject matter of method claim 21 is drawn to the method of using the corresponding apparatus claimed in claim 9. Therefore method claim 21 corresponds to apparatus claim 9 and is rejected for the same reasons of obviousness as used in claim 9 rejection above.

Regarding claim 26
The base station of claim 25, wherein the one or more processors, to transmit the configuration information, are configured to: transmit an indication that the downlink IAS to RACH occasion association pattern includes a group of downlink IAS occasions for different beams associated with the base station and a group of RACH occasions associated with the first group of downlink IAS occasions, wherein the group of downlink IAS occasions are grouped together in a time domain and the group of RACH occasions are grouped together in the time domain.
The scope and subject matter of apparatus claim 26 are similar to the scope and subject matter as claimed in claim 2. Therefore apparatus claim 26 corresponds to apparatus claim 2 and is rejected for the same reasons of obviousness as used in claim 2 rejection above.

Regarding claim 27
The base station of claim 25, wherein the one or more processors, to transmit the configuration information, are configured to: 
transmit an indication that the downlink IAS to RACH occasion association pattern includes a downlink IAS associated with a beam grouped with a RACH occasion associated with the beam in a time domain.
The scope and subject matter of apparatus claim 25 are similar to the scope and subject matter as claimed in claim 1. Therefore apparatus claim 25 corresponds to apparatus claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.
The scope and subject matter of apparatus claim 27 are similar to the scope and subject matter as claimed in claim 3. Therefore apparatus claim 27 corresponds to apparatus claim 3 and is rejected for the same reasons of obviousness as used in claim 3 rejection above.

Regarding claim 29
The method of claim 28, wherein transmitting the configuration information comprises:
transmitting an indication that the downlink IAS to RACH occasion association pattern includes a group of downlink IAS occasions for different beams associated with the base station and a group of RACH occasions associated with the group of downlink IAS occasions, wherein the group of downlink IAS occasions are grouped together in a time domain and the group of RACH occasions are grouped together in the time domain.
The scope and subject matter of method claim 29 is drawn to the method of using the corresponding apparatus claimed in claim 26. Therefore method claim 29 corresponds to apparatus claim 26 and is rejected for the same reasons of obviousness as used in claim 26 rejection above.

Regarding claim 30
The method of claim 28, wherein transmitting the configuration information comprises: 
transmitting an indication that the downlink IAS to RACH occasion association pattern includes a downlink IAS associated with a beam grouped with a RACH occasion associated with the beam in a time domain.
The scope and subject matter of method claim 30 is drawn to the method of using the corresponding apparatus claimed in claim 27. Therefore method claim 30 corresponds to apparatus claim 27 and is rejected for the same reasons of obviousness as used in claim 27 rejection above.

Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lei, in view of Ly, and further in view of Li et al. US Pub 2020/0275483 (hereinafter “Li”). 
Regarding claim 11
Lei, as modified by Ly, previously discloses the UE of claim 10, wherein the one or more processors, to receive the configuration information, are configured to: 
Lei and Ly do not specifically teach receive an indication that the downlink IAS to RACH occasion association pattern is associated with a single carrier waveform type.
In an analogous art, Li discloses in Fig. 14 receive an indication that the downlink IAS to RACH occasion association pattern is associated with a single carrier waveform type (“An illustration of this embodiment is provided in FIG. 14, wherein the number of FDM′ed RO is 2 (1402), the configured PRACH format is A3 with 6 symbols (1403), and the PRACH LBT is one-shot LBT, the PRACH subcarrier spacing is 30 kHz, and the number of SS/PBCH blocks associated with each type-1 RO is 1/4, the mapping order from SS/PBCH block to type-1 RO follows same as NR and the mapping starts from the type-1 ROs associated with the first actually transmitted SS/PBCH block. In addition, the type-1 ROs associated with SS/PBCH block 1 is detailed in 1401.” [0219]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lei’s method for configuring and selecting preamble and payload occasions for performing two-step random access procedures, as modified by Ly, to include Li’s method for configuring a RACH occasion in NR, in order to efficiently transmit/receive random access occasions (Li [0005]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Li’s method for configuring a RACH occasion in NR into Lei’s method for configuring and selecting preamble and payload occasions for performing two-step random access procedures since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 23
The method of claim 22, wherein receiving the configuration information comprises: receiving an indication that the downlink IAS to RACH occasion association pattern is associated with a single carrier waveform type.
The scope and subject matter of method claim 23 is drawn to the method of using the corresponding apparatus claimed in claim 11. Therefore method claim 23 corresponds to apparatus claim 11 and is rejected for the same reasons of obviousness as used in claim 11 rejection above.

Claims 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lei, in view of Ly, and further in view of Yi et al. US Pub 2019/0356524 (hereinafter “Yi”). 
Regarding claim 12
Lei, as modified by Ly, previously discloses the UE of claim 1, wherein the one or more processors, to receive the configuration information, are configured to: 
Lei and Ly do not specifically teach receive an indication that the switching gaps include at least one of downlink to uplink switching gaps or beam switching gaps, wherein a switching gap includes: an explicit switching gap, a switching gap included in a cyclic prefix, a sub-symbol switching gap, an extended guard period switching gap, or any combination thereof.
In an analogous art, Yi discloses receive an indication that the switching gaps include at least one of downlink to uplink switching gaps or beam switching gaps (“When implicit mechanism is used, it may be associated with the PRACH and the beam for DL and UL may be determined by the beam chosen for PRACH transmission. When explicit configuration is given, beam index or SS block index may be used.” [0196]), wherein a switching gap includes: 
a switching gap included in a cyclic prefix (“In terms of RX beam switching or TX beam switching gap, the gap may be present in CP (thus, some samples from CPs should not be ignored/dropped) or one or a few OFDM symbols may be used for the gap” [0278]), 
a sub-symbol switching gap (“If different beam is used between PUSCH and UCI transmission, a UE may create a switching gap autonomously by dropping one or a few symbols of PUSCH. The gap may be explicitly indicated by DCI for ending of PUSCH or UCI resource.” [0286]), 
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lei’s method for configuring and selecting preamble and payload occasions for performing two-step random access procedures, as modified by Ly, to include Yi’s method for configuring a control channel for a new radio access technology (NR), in order to efficiently support NR technology (Yi [0008]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Yi’s method for configuring a control channel for a new radio access technology (NR) into Lei’s method for configuring and selecting preamble and payload occasions for performing two-step random access procedures since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 24
The method of claim 13, wherein receiving the configuration information comprises: 
receiving an indication that the switching gaps include at least one of downlink to uplink switching gaps or beam switching gaps, wherein a switching gap includes: 
an explicit switching gap, 
a switching gap included in a cyclic prefix, 
a sub-symbol switching gap, 
an extended guard period switching gap, or 
any combination thereof.
The scope and subject matter of method claim 24 is drawn to the method of using the corresponding apparatus claimed in claim 12. Therefore method claim 24 corresponds to apparatus claim 12 and is rejected for the same reasons of obviousness as used in claim 12 rejection above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411   

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411